98 F.3d 1334
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael R. FULLER;  Nancy J. Halstead, Plaintiffs--Appellants,v.COMMONWEALTH of Virginia, Defendant--Appellee.
No. 96-1649.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1996.Decided Oct. 3, 1996.

Michael R. Fuller, Nancy J. Halstead, Appellants Pro Se.
Before NIEMEYER, HAMILTON and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order denying their request for an emergency restraining order and for records.  We have reviewed the record and the district court's opinion and find no reversible error.  See Younger v. Harris, 401 U.S. 37 (1971).  Accordingly, we affirm on the reasoning of the district court.   Fuller v. Virginia, No. CA-96-611-A (E.D.Va. May 9, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED